Lloyd Griffin, in a motion denominated “Motion to Reargue”, has requested permission to argue the question of whether a new primary should be ordered to determine who shall be the Democratic nominee for Tenth Ward Councilman. That question was not raised at the hearing before us which resulted in our holding that there is .no constitutional or statutory basis for allowing absentee and shut-in voters to cast their votes in a primary election. Griffin’s failure to raise at that hearing the question he now seeks permission to “reargue” would ordinarily preclude consideration of that question on a motion to reargue. Wholey *930v. Columbian National Life Ins. Co., 69 R.I. 254, 33 A.2d 192 (1943). Nonetheless, .the public interest is involved and, therefore, we will hear the motion on the limited question of whether the .Democratic primary already held shall be voided and a new Democratic primary held. See Rice v. Town Council of Westerly, 35 R.I. 117, 85 A. 553 (1912).
Keven A. McKenna, for petitioner.
Julius C. Michaelson, Attorney General, Stephen F. Achille, Anthony J. Bucci, William Y. Chaika, for Lloyd Griffin, for respondents.
The parties will be heard on that question on Monday, May 2, 1977, at 2:00 p.m.